DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg 12-14, filed 04/22/21, with respect to the rejection(s) of claim(s) 1, 4-7, 16, 19-13, 26-27 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the Final rejection dated 04/22/21 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited Zhang (Pub No 20150036559) further in view of previously cited Belghoul (Pub No 20170339676). 
 Regarding claim 1, Within further review of Zhang, it is determined that Zhang teaches one of the alternative limitations “determining an uplink subframe for implementing a downlink HARQ feedback corresponding to each downlink subframe according to the currently used frame structure, when the currently used frame structure does not need to be reconfigured;”. Zhang states “selects the HARQ timing of the corresponding data sub-frame in the frame structure indicated by the DCI 0/4 in the predefined sub-frame received in a most recent time”. Hence Zhang uses the most recent configuration when it determines that the frame structure does not need to be configurated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 4-7, 16, 19-13, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No 20150036559) further in view of Belghoul (Pub No 20170339676).

Regarding claim 1 and 16 and 23,
 	Zhang teaches a downlink Hybrid Automatic Repeat Request (HARQ) feedback method in an unlicensed frequency band based on dynamic frame structure, each frame structure adopted in the unlicensed frequency band comprising uplink subframes and downlink subframes, and each frame structure having a same type of a subframe continuity setting, the downlink HARQ feedback method comprising: (interpreted as (3GPP) supports seven kinds of frame structures in total, as shown in FIG. 1, wherein D represents a downlink channel sub-frame, S represents a shared channel sub-frame, and U represents an uplink channel sub-frame, see para [0002]).
 	determining whether a currently used frame structure in the (interpreted as the dynamic frame structure determining module 41 is configured to notify the selecting module 42 after determining that a predefined sub-frame of a current frame contains DCI indicating a frame structure, see para[0078], [0013]).
 	 determining an uplink subframe for implementing a downlink HARQ feedback corresponding to each downlink subframe according to the currently used frame structure, when the currently used frame structure does not need to be reconfigured; or (interpreted as when the system device determines that the predefined sub-frame of the current frame does not contain the DCI indicating the frame structure, with regard to the HARQ timing of each data sub-frame between the predefined sub-frame of the current frame and the predefined sub-frame of the next frame, the system device selects the HARQ timing of the corresponding data sub-frame in a SIB-I frame structure of the 3GPP standard R10 version, or selects the HARQ timing of the corresponding data sub-frame in the frame structure indicated by the DCI 0/4 in the predefined sub-frame received in a most recent time, see para [0063]).
 	determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe in the last radio frame before the reconfiguration time point according to a number of the uplink subframes in the first frame structure and in the second frame structure, when the currently used frame structure needs to be reconfigured, wherein a subframe interval between each downlink subframe and a corresponding uplink subframe for implementing the downlink HARQ feedback is more than or equal to 3; (Rejected as being the alternative limitation)

 	sending a HARQ feedback message for the downlink data on the uplink subframe corresponding to the any downlink subframe for implementing the downlink HARQ feedback, when receiving downlink data sent by a base station on any downlink subframe. (interpreted as Step 101, after the data sub-frame 0, 1, 3, 4, 5, and 6 of the current frame send the PDSCH data, in accordance with the HARQ timing of the data sub-frame 0, 1, 3, 4, 5, and 6 in the frame structure 5, the HARQ feedback is received in the data sub-frame 2 of the next frame; after the data sub-frame 7 and 8 send the PDSCH data, in accordance with the HARQ timing of the data sub-frame 7 and 8 in the frame structure 3, the HARQ feedback is received in the data sub-frame 3 of the next frame; after the data sub-frame 9 of the current frame and the data sub-frame 0 of the next frame send the PDSCH data, in accordance with the HARQ timing of the data sub-frame 0 and 9 in the frame structure 3, the HARQ feedback is received in the data sub-frame 4 of the next frame, see para [0076]).

 	Belghoul teaches unlicensed frequency band; (interpreted as different TTI frame formats may be used in licensed and unlicensed spectrum, see para [0095]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhang with the unlicensed bands taught by Belghoul since it would have been obvious to try in the art to use either/both licensed and unlicensed bands for transmissions. 

Regarding claim 2 and 17 and 24,
 	Zhang in view of Belghoul teach the downlink HARQ feedback method in the unlicensed frequency band based on dynamic frame structure of claim 1, wherein determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe according to the currently used frame structure comprises: 
 	determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe according to the timing sequence of the downlink HARQ feedback corresponding to the currently used frame structure (interpreted as the selecting module, is configured to select, in all Time Division Duplexing (TDD) frame structures, a corresponding HARQ timing for each data sub-frame between the predefined sub-frame of the current frame and the predefined sub-frame of a next frame, see Zhang para [0031])

Regarding claim 3 and 18 and 25,
 	Zhang in view of Belghoul teaches the downlink HARQ feedback method in the unlicensed frequency band based on dynamic frame structure of claim 1, wherein determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe in the last radio frame before the reconfiguration time point, according to the first frame structure used before the reconfiguration time point and the second frame structure to be used comprises: 
determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe in the last radio frame before the reconfiguration time point, according to (interpreted as wherein the PDSCH data are sent in the data sub-frame 0, 1, 3, 4, 5, 6, 7, 8, and 9 of the current frame and the data sub-frame 0 of the next frame, on the basis that the frame structure 5 is the frame structure having the maximum downlink frame proportion in the candidate frame structure, in accordance with the HARQ timing of the data sub-frame 0, 1, 3, 4, 5, 6, 7, 8, and 9 in the frame structure 5, the HARQ feedback the data sub-frame 0, 1, 3, 4, 5, 6, and 7 is received in the date sub-frame 2 of the next frame; the HARQ feedback of the data sub-frame 9 of the current frame and the data sub-frame 0 of the next frame is received in the data sub-frame 2 of a frame after the next frame, see Zhang para [0075]).

Regarding claim 4 and 19 and 26,
 	Zhang in view of Belghoul teaches downlink HARQ feedback method in the unlicensed frequency band based on dynamic frame structure of claim 3, further comprising: when the number of the uplink subframe in the first frame structure is less than or equal to the number of the uplink subframe in the second frame structure, determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe in the last radio frame before the reconfiguration time point, according to the timing sequence of the downlink HARQ feedback corresponding to the first frame structure. (interpreted as 3-Z represents the HARQ timing of the PDSCH when switching from the frame structure 5 to the frame structure 3 in the embodiment of the present disclosure, wherein the predefined sub-frame is data sub-frame 5, the PDSCH data are sent in the data sub-frame 0, 1, 3, 4, 5, 6, 7, 8, and 9 of the current frame and the data sub-frame 0 of the next frame; according to the method of Step 101, after the data sub-frame 0, 1, 3, 4, 5, and 6 of the current frame send the PDSCH data, in accordance with the HARQ timing of the data sub-frame 0, 1, 3, 4, 5, and 6 in the frame structure 5, the HARQ feedback is received in the data sub-frame 2 of the next frame; after the data sub-frame 7 and 8 send the PDSCH data, in accordance with the HARQ timing of the data sub-frame 7 and 8 in the frame structure 3, the HARQ feedback is received in the data sub-frame 3 of the next frame, see Zhang para [0076]).

Regarding claim 5 and 20 and 27,
 	Zhang in view of Belghoul teaches the downlink HARQ feedback method in the unlicensed frequency band based on dynamic frame structure of claim 3, further comprising: when the number of the uplink subframe in the first frame structure is more than the number of the uplink subframe in the second frame structure, determining the uplink subframe for implementing the downlink HARQ feedback corresponding to each downlink subframe in the last radio frame before the reconfiguration time point, according to the timing sequence of the downlink HARQ feedback corresponding to the second frame structure (interpreted as 1-E represents the HARQ timing when switching from a frame structure 0 to a frame structure 2 in the related art, wherein PDSCH data is sent in a data sub-frame 0, on the basis that the frame structure 2 is the frame structure having the maximum downlink frame proportion in a candidate frame structure, the HARQ feedback is received in a data sub-frame 7 in accordance with the HARQ timing of the data sub-frame 0 in the frame structure 2; PDCCH data is sent in a data sub-frame 1, the frame structure 0 is the frame structure having the maximum uplink frame proportion in the candidate frame structure, PUSCH data are fed back in a data sub-frame 8 in accordance with the HARQ timing of the data sub-frame 1 in the frame structure 0, see Zhang para [0070]).

Regarding claim 7 and 22,
 	Zhang in view of Belghoul teaches the downlink HARQ feedback method in the unlicensed frequency band based on dynamic frame structure of claim 1, wherein when frame structure used in the (interpreted as on the basis that the frame structure 2 is the frame structure having the maximum downlink frame proportion in a candidate frame structure, the HARQ feedback is received in a data sub-frame 7 in accordance with the HARQ timing of the data sub-frame 0 in the frame structure 2; PDCCH data is sent in a data sub-frame 1, the frame structure 0 is the frame structure having the maximum uplink frame proportion in the candidate frame structure, PUSCH data are fed back in a data sub-frame 8 in accordance with the HARQ timing of the data sub-frame 1 in the frame structure 0, see Zhang para [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461